Citation Nr: 9908358	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for service-connected 
valvular heart disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
August 1946.  This appeal arises from a July 1993 rating 
decision of the Hartford, Connecticut, regional office (RO) 
which denied an increased evaluation for the veteran's 
service-connected valvular heart disease.  The notice of 
disagreement was received in December 1993.  The statement of 
the case was issued in February 1994.  The veteran's 
substantive appeal was received in February 1994.

This matter was Remanded by the undersigned in December 1996 
for the purpose of obtaining additional medical evidence and 
afford due process, and it has been returned to the Board of 
Veterans' Appeals (Board) for appellate review.


REMAND

The United States Court of Veterans Appeals (Court), in a 
recently issued decision, held that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).

In its December 1996 Remand, the Board determined that the 
veteran had raised the issue of whether his service-connected 
heart disability (valvular heart disease, probably [emphasis 
added] rheumatic) was aggravating his non-service connected 
hypertensive heart disease, and that that issue was 
inextricably intertwined with the increased rating issue on 
appeal.  The matter was returned to the RO for the purpose of 
properly developing this issue and to afford due process to 
the veteran.  After reviewing all pertinent medical evidence, 
the RO was told to adjudicate the issue of whether the 
veteran's service-connected heart disability (valvular heart 
disease, probably [emphasis-added] rheumatic) was aggravating 
his non-service connected hypertensive heart disease.  In so 
doing, the RO was ordered to provide the veteran and his 
representative with specific notice of the determination and 
the right to appeal.  This has yet to be accomplished.

The claim for an increased evaluation for service-connected 
valvular heart disease was Remanded in December 1996 for the 
purpose of obtaining definitive medical findings.  The Board 
determined that a September 1995 VA cardiovascular 
examination report failed to contain an opinion as to whether 
the manifestations of the veteran's service-connected 
"valvular heart disease" could be disassociated from his 
non-service connected hypertension, aortic stenosis, and 
ischemic heart disease.  The RO was ordered to afford the 
veteran a VA examination and, in so doing, ask the examiner 
to express an opinion as to whether the manifestations of any 
heart valve problem could be dissociated from any co-existing 
heart disability.

The veteran failed to report for a VA examination scheduled 
in October 1997.  He was noted to be in a nursing home and 
unable to appear for an examination.  Consequently, a VA 
cardiologist was asked to issue an opinion that would 
separate any manifestations of the veteran's service-
connected rheumatic heart disease from arteriosclerotic and 
hypertensive heart disease.  While the medical opinion 
prepared by Ira S. Cohen, M.D., was detailed in its findings, 
the report appears to lack a definitive opinion as to whether 
the manifestation of any heart valve problem could be 
dissociated from any co-existing heart disability for rating 
purposes.  In particular, the undersigned needs to determine 
whether the veteran has any manifestations of his service 
connected heart disease; whether any such manifestations can 
be dissociated from co-existing heart disability; and the 
severity of the disability if the symptoms of the co-existing 
disability can be dissociated.  If they cannot be so 
dissociated, the severity of all co-existing disabilities 
must be determined.  The status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The veteran should be asked to 
furnish the names and addresses of all 
medical providers from whom he is 
receiving treatment for service connected 
heart disease.  The RO should obtain all 
indicated records and associate them with 
the claims folder.

2.  The RO should review the issue of 
whether the veteran's service-connected 
heart disability (valvular heart disease, 
probably [emphasis added] rheumatic) is 
aggravating the non-service connected 
hypertensive heart disease, and take 
appropriate adjudicative action.  This 
should include providing the veteran and 
his representative a supplemental 
statement of the case on the secondary 
service connection by way of aggravation 
issue and notifying the veteran of the 
need to file a substantive appeal if the 
Board is to adjudicate the issue.

3.  The veteran should be afforded a VA 
cardiology examination to determine the 
severity of his service connected 
disability.  He should be notified of the 
date, time, and place of the examinations 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for an 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  If the veteran 
continues to live in a nursing home, the 
RO should contact the appropriate 
authorities at the nursing home to try to 
arrange for a VA cardiology examination.  
If such an examination is not feasible, 
an examination by other than VA personnel 
may be indicated.  See Bolton v. Brown, 8 
Vet.App. 185, 1901 (1995), (the Court 
held that the Secretary's duty to assist 
must be tailored to a veteran's 
particular needs).

Such tests as the examiner deems 
necessary should be performed.  The 
examiner must provide an opinion as to 
whether the manifestations of the service 
connected disability may be dissociated 
from any co-existing heart disability.  
If so, this should be specifically 
indicated.  If the manifestations of the 
service connected disability may be 
dissociated from co-existing heart 
disabilities, the examiner should make 
the determinations below based solely on 
the service connected disability.  If the 
manifestations may not be dissociated, 
the manifestations of all existing heart 
disabilities should be considered. 

The examiner should describe all 
manifestations of the heart disability.  
The appropriate exercise test(s) needed 
to properly calculate the veteran's METs 
(metabolic equivalents) should be 
accomplished.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  It should also be noted 
whether the veteran has the need for 
medication, whether he has cardiac 
hypertrophy or dilatation on diagnostic 
study and whether he has congestive heart 
failure and the frequency of same or left 
ventricular dysfunction (including the 
ejection fraction).  The examiner should 
note whether the veteran has a diastolic 
murmur with characteristic EKG 
manifestations or a definitely enlarged 
heart.  The effects of the disability on 
the veteran's ability to be gainfully 
employed should be discussed.  In 
conjunction with the examination, the 
examiner must review the revised criteria 
for rating cardiovascular disabilities 
that came into effect January 12, 1998, 
together with the criteria in effect 
prior to January 12, 1998.  All rating 
criteria in both the old and revised 
regulations must be addressed, but the 
examiner is not to assign a percentage 
rating to the veteran's disability.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate, and given 
the opportunity to respond thereto.

The case should be returned to the Board for further 
appellate consideration, as appropriate.  The appellant need 
take no action until he is further informed.  The purpose of 
this REMAND is to afford the appellant his due process rights 
and obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


